CORRECTED NOTICE OF ALLOWANCE AND REPLACEMENT EXAMINER'S AMENDMENT

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Dr. Robert Esposito, Reg. # 65071 on 2-June-2021.
This Examiner’s Amendment replaces the Examiner’s Amendment in the Notice of allowance issued on 27-May-2021.
The application has been amended as follows: 

Claim 1 (Currently Amended):  A method for detecting false positives relating to a traffic light configured to switch between a plurality of states, each state being characterized by at least one color, said method comprising: 
	capturing, by a camera onboard a vehicle, a video stream of images; 
	processing, by a processor, the video stream of images to determine a color classification of a luminous object in each of a plurality of the images;

	filtering, by the processor, the plurality of the images, by: 
determining, based on the history of the color classifications over time, a color duration timing of the luminous object and a color sequence for the luminous object,
comparing the color duration timing of the luminous object to a predetermined color duration timing of the traffic light,
comparing the color sequence for the luminous object to a predetermined color sequence of three or more colors for the traffic light,
when the comparison of the color duration timing indicates that the color duration timing of the luminous object does not correspond to the predetermined color duration timing of the traffic light, determine that the luminous object is a false positive and avoid use of the luminous object as the traffic light in a driver assistance system of the vehicle, and
when the comparison of the color sequence indicates that the color sequence of the luminous object does not correspond to the predetermined color sequence of the three or more colors of the traffic light, determine that the luminous object is the false positive and avoid use of the luminous object as the traffic light in the driver assistance system of the vehicle,
	wherein the processor performs the filtering according to at least one of:
a criterion relating to determining a color sequence relating to a green or red state of the luminous object,
a criterion relating to the duration of an amber or amber-and-red state of the luminous object, the filtering consisting in verifying whether an amber or amber-and-red state of the luminous object is active for a duration greater than a first predetermined threshold,
a criterion relating to the persistence of the red color over a travel distance of the vehicle greater than a predetermined distance,
a criterion relating to the transition between the green color and the red color of the luminous object, the filtering consisting in verifying that the green color appears for a sequence of a number of images greater than a first predetermined threshold, and then that the red color appears for a sequence of a number of images greater than a second predetermined threshold,
a criterion relating to the observation of a luminous object flashing from red to red-and-amber,
a criterion relating to the duration of a green state of the luminous object, the filtering consisting in verifying whether a green state of the luminous object is active for a duration less than a second predetermined threshold, and
a criterion relating to the repetition of color sequences corresponding to the green color alternating with other states.
Claims 2-4 (Cancelled)  
Claim 5 (Currently Amended):  A method for detecting false positives relating to a traffic light configured to switch between a plurality of states, each state being characterized by at least one color, said method comprising: 
capturing, by a camera onboard a vehicle, a video stream of images; 
processing, by a processor, the video stream of images to determine a color classification of a luminous object in each of a plurality of the images;
storing, by the processor, the color classifications of the luminous object for each of the plurality of images as a history of the color classifications over time; and 
filtering, by the processor, the plurality of the images, by: 
determining, based on the history of the color classifications over time, a color duration timing of the luminous object and a color sequence for the luminous object,
comparing the color duration timing of the luminous object to a predetermined color duration timing of the traffic light,
comparing the color sequence for the luminous object to a predetermined color sequence of three or more colors for the traffic light,
when the comparison of the color duration timing indicates that the color duration timing of the luminous object does not correspond to the predetermined color duration timing of the traffic light, determine that the luminous object is a false positive and avoid use of the luminous object as the traffic light in a driver assistance system of the vehicle, and
when the comparison of the color sequence indicates that the color sequence of the luminous object does not correspond to the predetermined color sequence of the three or more colors of the traffic light, determine that the luminous object is the false positive and avoid use of the luminous object as the traffic light in the driver assistance system of the vehicle,
wherein the filtering comprises smoothing the color over time.
Claim 6 (Previously Presented):  The method as claimed in claim 5, wherein the color is smoothed based on a predetermined number of the images. 
Claim 7 (Previously Presented):  The method as claimed in claim 6, wherein the predetermined number of images includes at least ten images.
Claim 8 (Cancelled)  
Claim 9 (Currently Amended):  A vehicle comprising: 
	a camera onboard the vehicle, configured to capture a video stream of images representing the surroundings of the vehicle; and 
	a computer configured to: 
process said video stream of images to determine a color classification of a luminous object in each of a plurality of the images, 
store the color classifications of the luminous object for each of the plurality of images as a history of the color classifications over time, and 
filter the plurality of images, by: 

comparing the color duration timing of the luminous object to a predetermined color duration timing of the traffic light, 
comparing the color sequence for the luminous object to a predetermined color sequence of three or more colors for the traffic light,
when the comparison of the color duration timing indicates that the color duration timing of the luminous object does not correspond to the predetermined color duration timing of the traffic light, determine that the luminous object is a false positive and avoid use of the luminous object as the traffic light in a driver assistance system of the vehicle, and
when the comparison of the color sequence indicates that the color sequence of the luminous object does not correspond to the predetermined color sequence of the three or more colors of the traffic light, determine that the luminous object is the false positive and avoid use of the luminous object as the traffic light in the driver assistance system of the vehicle,
wherein the computer performs the filtering according to at least one of:
a criterion relating to determining a color sequence relating to a green or red state of the luminous object,
a criterion relating to the duration of an amber or amber-and-red state of the luminous object, the filtering consisting in verifying whether an amber or amber-and-red state of the luminous object is active for a duration greater than a first predetermined threshold,
a criterion relating to the persistence of the red color over a travel distance of the vehicle greater than a predetermined distance,
a criterion relating to the transition between the green color and the red color of the luminous object, the filtering consisting in verifying that the green color appears for a sequence of a number of images greater than a first predetermined threshold, and then that the red color appears for a sequence of a number of images greater than a second predetermined threshold,
a criterion relating to the observation of a luminous object flashing from red to red-and-amber,
a criterion relating to the duration of a green state of the luminous object, the filtering consisting in verifying whether a green state of the luminous object is active for a duration less than a second predetermined threshold, and
a criterion relating to the repetition of color sequences corresponding to the green color alternating with other states.
Claims 10-11 (Cancelled)  


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on 11-8 EDT Monday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached on (571)270-7328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.